Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 22 and 27-36 drawn to an orthogonal tRNA aminoacylated with an amino acid residue) in the reply filed on November 23, 2020, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific amino acid residue as compound 6 as depicted in paragraphs [0094] and [00321] in the specification) in the interview conducted on May 12, 2021, is acknowledged (See accompanying Interview Summary).  

Status of Claims
Claims 1-31 were originally filed on September 18, 2019. 
The amendment received on December 2, 2019, canceled claims 1-21 and 23-26;  amended claim 22; and added new claims 27-42.  The amendment received on November 23, 2020, amended claim 37.  The amendment received on October 1, 2021, canceled claims 23-26 and 32-33, amended claims 22, 27-31, and 34-39.
Claims 22, 27-31, and 34-42 are currently pending and claims 22, 27-29, 31, and 36 are under consideration as claims 37-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 30 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.

Priority
The present application is a divisional of U.S. Application No. 15/833,960 filed on December 6, 2017, now issued as U.S. Patent No. 10,442,789 B2, which is a divisional of U.S. Application No. 15/028,005 filed on April 7, 2016, now issued as U.S. Patent No. 9,840,493, which claims status as a 371 (National Stage) of PCT/US2014/060169 filed October 10, 2014, and claims priority under 119(e) to U.S. Provisional Application No. 61/890,118 filed on October 11, 2013. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	For claim 22, regarding that the tRNA is aminoacylated with an amino acid residue according to the formula depicted in claim 22, it is noted that the tRNA being aminoacylated with an amino acid residue according to the formula depicted in claim 22 constitutes a tRNA being modified, i.e., aminoacylated, thereby constituting a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  In the instant case, the tRNA being aminoacylated with an amino acid residue according to the depicted formula results in a tRNA modified with the corresponding amino acid residue structure.  As such, a prior art reference(s) needs to anticipate and/or render obvious the structure of a tRNA modified with an amino acid residue according the depicted formula.  However, a prior art reference(s) does not need to anticipate and/or render obvious the step of aminoacylating the tRNA with the amino acid residue according to the depicted formula, e.g., an orthogonal aminoacyl tRNA synthetase.    
Regarding an “orthogonal tRNA”, it is noted that the instant specification does not define an “orthogonal tRNA”.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  Lemke et al. defines “orthogonal” as referring to a molecule (e.g., an orthogonal tRNA (O-tRNA) and/or an orthogonal aminoacyl tRNA synthetase (O-RS) that is used with reduced efficiency by a translation system of interest (e.g., a cell) (See Lemke et al., U.S. Publication No. 2016/0340297 A1 at paragraph [0357]).  Orthogonal refers to the inability or reduced efficiency of an orthogonal tRNA or an orthogonal aminoacyl tRNA synthetase to function with the endogenous aminoacyl tRNA synthetases or endogenous tRNAs of the translation system of interest (See Lemke specification, paragraph [0357]).  As such, the Examiner is interpreting the instant “orthogonal tRNA” as a tRNA that is used with reduced efficiency by a translation system of interest.  As such, the tRNA being orthogonal is the intended use/functional property of the tRNA that is modified with the amino acid residue according to the depicted formula.  The might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.  Moreover, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  As such, the tRNA being orthogonal is being interpreted as an intended use of the claimed modified tRNA.  A recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  

Response to Arguments
Applicant’s arguments, see Response, filed 10/1/21, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see Response, filed 10/1/21, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 22, 27-29, 31, and 36 as being indefinite for failing to particularly point out and distinctly claim the subject matter which  has been withdrawn. 

Applicant’s arguments, see Response, filed 10/1/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 22, 27-29, and 31 as being unpatentable over Devaraj et al. US 2015/0246893 A1 published on September 3, 2015 (effective filing date of October 24, 2012) (cited in the IDS received on 12/9/19) in view of Liu et al., Annu. Rev. Biochem. 79:413-444 (2010) has been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 is directed to where the amino acid residue is according to any one of the recited formulas including: 
    PNG
    media_image1.png
    114
    177
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    112
    134
    media_image2.png
    Greyscale
.  However, claim 36 is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 27-29, 31, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of U.S. Patent No. 9,988,619 B2 issued on . Although the claims at issue are not identical, they are not patentably distinct from each other because Zimmerman et al. claims:

    PNG
    media_image3.png
    138
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    220
    215
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    334
    600
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    84
    619
    media_image6.png
    Greyscale


    PNG
    media_image4.png
    220
    215
    media_image4.png
    Greyscale


    PNG
    media_image7.png
    83
    606
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    195
    628
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    94
    634
    media_image9.png
    Greyscale


    PNG
    media_image4.png
    220
    215
    media_image4.png
    Greyscale


    PNG
    media_image10.png
    34
    407
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    461
    629
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    234
    602
    media_image12.png
    Greyscale


 (See Zimmerman claims 1, 5 (claim 11 above), and 8 (claim 18 above)).  It is noted that the compound depicted in Zimmerman’s claims 1, 5, and 8 is encompassed by the claimed amino acid residue and is an isomer of elected species, compound 6.  As such, the tetrazine compound claimed by Zimmerman is encompassed as an amino acid residue according to the formula as claimed in instant claims 22, 27-29, 31, and 36.  Moreover, the cell free protein synthesis system and the method for selectively incorporating a compound of formula II into a protein of interest, encompass combining a tRNA that is able to be charged with the compound . 

Claims 22, 27-29, 31, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of U.S. Patent No. 10,179,909 B2 issued on January 15, 2019 (Zimmerman et al. (II)). Although the claims at issue are not identical, they are not patentably distinct from each other because Zimmerman et al. (II) claims:

    PNG
    media_image13.png
    361
    575
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    288
    567
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    80
    571
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    249
    434
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    207
    581
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    387
    534
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    315
    570
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    363
    569
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    344
    569
    media_image21.png
    Greyscale

(See Zimmerman (II) claims 1, 5, and 8).  It is noted that the compound depicted in Zimmerman (II)’s claims 1, 5, and 8 is identical to the elected species, compound 6.  As such, the tetrazine compound claimed by Zimmerman (II) is encompassed as an amino acid residue according to the formula as claimed in instant claims 22, 27-29, 31, and 36.  Moreover, the cell free protein synthesis system and the method for selectively incorporating a compound of formula I into a protein of interest, encompass combining a tRNA that is able to be charged with the compound of formula I (i.e., thereby being aminoacylated), the compound of formula I, and the aminoacyl-tRNA synthetase (RS) of claim 1.  As such, the aminoacylated tRNA necessarily constitutes an orthogonal tRNA (See “Claim Interpretation” section for further details).  Therefore, the claimed ‘909 claimed invention anticipates the instantly claimed invention.  Thus, the ‘909 is not patently distinct from the instantly claimed invention.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until they are the only rejections remaining in the present application pursuant to MPEP 804(I)(B)(1) (See Applicants Response received on 10/1/21, pg. 15).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections be held in abeyance until they are the only rejections remaining in the present application pursuant to MPEP 804(I)(B)(1) is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654